Case: 3:15-cv-00334-wmc Document #: 33 Filed: 06/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

TONI J. DAVIS,

Plaintiff,
Vv, Case No.: 3:15-cv-00334-wme
ANDREW SAUL,
Commissioner of
Social Security,
Defendant.

 

ORDER GRANTING CONSENTED MOTION TO ALTER OR AMEND FEE AWARD
DATED MAY 11, 2020

 

Plaintiff has moved (Doc. #32) for an order altering or amending this Court’s order
awarding fees under 42 U.S.C. § 406(b), Doc. #31. Plaintiff requests that the Court instead deny
the motion for fees under § 406(b), Doc. #26. The Commissioner has consented to the motion.

Plaintiffs motion is granted. The order dated May 11, 2020 is amended to read as
follows: “The petition for fees under 42 U.S.C. § 406(b), Doc. #26, is DENIED at Plaintiff's

request, See Doc. #32.”

Dated: Nu Umno J ORD

 

   

 

illidm M. Conley
ft¢d States District Judge

 
